Citation Nr: 9908897	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (noncompensable) evaluation 
for perforation of the left ear drum.

2.  Entitlement to an increased evaluation for service-
connected internal derangement of the left knee, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to April 1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the Jackson, 
Mississippi Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran and his representative appeared 
before a hearing officer at a hearing at the RO in August 
1997.

In September 1998, the veteran's claims folder was 
transferred to the Montgomery, Alabama VA RO, with a note 
that the veteran had moved to Alabama.  The Board notes that 
although the veteran signed a VA Form 21-22 appointing the 
Mississippi State Veterans Association as his representative 
in June 1997, the state representative cannot continue to 
represent him once he relocated to another state.  As there 
is no VA Form 21-22 appointing a state representative for 
Alabama or any national representative, the veteran is 
determined to be unrepresented.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his left knee disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).

The RO, in a June 1998 rating decision, granted service 
connection for a hearing loss disability of the left ear, 
assigning a noncompensable evaluation, and denied service 
connection for bilateral tinnitus.  At the time of this 
decision, a Notice of Disagreement with this decision is not 
of record.  Thus, the Board does not have jurisdiction of 
these issues.  38 C.F.R. § 19.17 (1998).  Absent a notice of 
disagreement, statement of the case and a substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows:  Appellate 
review will be initiated by a notice of 
disagreement [(NOD)] and completed by a 
substantive appeal after a statement of 
the case is furnished as prescribed in 
this section.  Bernard v. Brown, 4 Vet. 
App. 384 (1994).  


FINDINGS OF FACT

1.  The maximum schedular evaluation for perforation of the 
left tympanic membrane is currently in effect.

2.  The veteran's residuals of an internal derangement of the 
left knee have been shown to be manifested by subjective 
complaints of instability, but stable on objective 
evaluation.

3.  The veteran's residuals of internal derangement of the 
left knee with traumatic arthritis of the joint have been 
shown to be manifested by subjective complaints of pain, 
swelling, and numbness; a well-healed surgical scar; and some 
limitation of normal range of motion with crepitus.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to an increased disability evaluation for 
perforation of the left tympanic membrane.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.84a, Diagnostic Code 6211 
(1998).

2.  The criteria for a disability evaluation more than 10 
percent for internal derangement of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
§§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1998).

3.  The criteria for a separate 10 percent evaluation, but 
not in excess thereof, for traumatic arthritis of the right 
knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260-5261 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a and Diagnostic Codes 5010, 5260-5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A claim 
that a condition has become more severe is well-grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

Generally, a claim for increased disability compensation is 
well-grounded so long as the veteran is not in receipt of the 
maximum evaluation for the disability. Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).

				I.  Perforation of the left eardrum

Service medical record show no complaints or diagnosis 
pertaining to the veteran's ears during service.  His January 
1979 separation examination revealed normal ear evaluation, 
but indicated scarring on the right tympanic eardrum.

At a December 1980 VA examination, the veteran reported that 
he ruptured his left eardrum during active service.  The 
veteran also reported right ear high-pitched tinnitus.  On 
evaluation, the examiner noted that the veteran had fluid 
draining from both ears, and the tympanic membrane of the 
left ear was intact and mobile with evidence of a healed 
perforation.  The impression was chronic otitis media and 
probable noise induced hearing loss.  In a May 1981 rating 
decision, the Los Angeles, California RO granted service 
connection for a healed perforation of the left eardrum and 
assigned a noncompensable evaluation.

At a September 1996 VA audiologic evaluation, the veteran 
complained of bilateral hearing loss.  The test results 
revealed moderate to severe hearing loss above 2,000 hertz 
for the left ear.  At an October 1996 VA ear examination, the 
veteran reported bilateral hearing loss and occasional 
tinnitus, which was increasing in frequency, and difficulty 
discriminating voices.  On examination, his bilateral 
auricles were normal and he had normal anatropic form.  His 
external auditory canals were patent without lesions or 
abnormalities.  Evaluation of his left tympanic membrane 
revealed a mild injection of the malleolar process region of 
the nasal area, but no perforations or abnormalities were 
noted.  The examiner noted that at present there was no 
active ear disease or evidence of an infectious process.

At an April 1998 VA audio examination, the veteran again 
reported a history of a perforated left eardrum during 
service.  The examiner noted that the veteran has a positive 
history for noise exposure during service and as well as in 
civilian life.  According to the veteran, he began to 
experience tinnitus prior to his discharge from active 
service.  The examiner noted that the impedance audiometry 
results revealed an extremely flaccid tympanic membrane 
bilaterally and that such results were consistent with 
history of tympanic membrane perforation.  In his assessment, 
the examiner noted that the veteran's tinnitus and hearing 
loss disability were likely secondary to the veteran's noise 
exposure during service.  However, the examiner then stated 
that the veteran was currently not experiencing problems with 
his eardrums and the perforation had long since healed and 
this was not an issue at this time. 
 
Perforation of a tympanic membrane warrants a noncompensable 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 6211 (1998).  
The veteran is currently in receipt of the maximum evaluation 
for perforation of a tympanic membrane under the provisions 
of Diagnostic Code 6211.  Shipwash, 8 Vet. App. at 224.  
Further, there is no demonstration of "actual or potential" 
entitlement to any additional benefits.  See, Mintz v. Brown, 
6 Vet. App. 277, 283 (1994).  (The Board notes that the 
Jackson RO recently granted service connection for a hearing 
loss disability of the left ear.)  The Board finds that the 
diagnostic code is squarely on point and any resort to other 
diagnostic codes would be inappropriate.  Therefore, the 
Board concludes that the veteran's claim is not well 
grounded.

				II.  Internal derangement of the left 
knee

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed. 

Service medical records reveal that the veteran underwent two 
arthrotomies and muscle transplant of the left knee in 
service due to tears of the medial ligament and medial 
meniscus.  The veteran's service medical records contain 
various reports of pain, swelling, and instability of the 
left knee.  At a January 1979 separation examination, the 
examiner reported there was a scar on the left knee and that 
the veteran had a history of internal left knee derangement 
resulting in 3 surgical corrections.  In July 1979, the San 
Francisco, California, RO established service connection for 
internal derangement of the left knee joint and assigned a 10 
percent evaluation for that disability under Diagnostic Code 
5257.  

At a December 1980 VA examination, the veteran reported that 
he experienced occasional popping and pain and discomfort 
when squatting and in cold weather.  On evaluation, there was 
tenderness over the left antral medial proximal tibia and 
medial joint line, but no crepitus or effusion.  There was a 
well-healed scar and full range of motion.  The examiner 
reported that the left knee was stable with the exception of 
1+ anterior posterior and antral medial rotator instability.  
A x-ray report revealed mild medial compartment degenerative 
changes with questionable loose body in the intercondylar 
notch.  The impression was status post ligamentous cartilage 
injury to the left knee.  The RO continued the 10 percent 
disability evaluation.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Traumatic arthritis 
established by X-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998).  Degenerative arthritis established by X-ray 
findings will be evaluated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).  Limitation of flexion 
of the leg to 45 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees. A 30 percent evaluation requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).  Limitation of extension of the leg to 10 
degrees warrants a 10 percent disability evaluation.  A 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1998).  The average normal range of motion of the knee 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (1998).  

Slight recurrent subluxation or lateral instability of the 
knee warrants the assignment of a 10 percent disability 
evaluation.  A 20 percent evaluation contemplates moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (1998).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a precedent opinion dated August 14, 1998, the Acting 
General Counsel of the VA clarified that separate evaluations 
could be assigned under both the provisions 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 and Diagnostic Code 5257 
for a knee disability encompassing an arthritic disorder.  
VAOPGPREC 9-98 (Aug. 14, 1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (1998), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (1998), painful motion is an 
important factor of disability with any form of arthritis; 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.

The Court has held that:  

Read together, DC 5003, and § 4.59 thus 
state that painful motion of a major 
joint or groups caused by degenerative 
arthritis, where the arthritis is 
established by X-ray, is deemed to be 
limited motion and entitled to a minimum 
10 percent rating, per joint, combined 
under DC 5003, even though there is no 
actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995).

At an October 1996 VA examination, the veteran complained of 
numbness along the medial aspect of the knee, that his knee 
catches and gives way while walking, the he cannot squat, and 
has difficulty kneeling and climbing.  On examination, range 
of motion of the left knee was from 0 to 120 degrees.  There 
was crepitation on flexion and extension, and the veteran 
experienced pain behind the knee when attempting to heel 
walk.  The left patella measured larger than the right. There 
was no muscle atrophy, and the knee was stable in anterior-
posterior planes as well the medial to lateral planes.  A 
curvilinear vertical scar measuring approximately 8 inches 
was noted.  Contemporaneous x-ray studies of the left knee 
revealed some spurring behind the patella with a little 
irregularity to the articular surface of medial femoral 
condyle and some early hypertrophic changes at the medial 
border of the knee joint.  The diagnosis was traumatic 
arthritis, post medial meniscectomy of the left knee.  The 
examiner opined that the veteran had disability in his left 
knee and some functional impairment and that his lifestyle 
had been changed by some of the limitations of motion of the 
left knee. 

At his August 1997 hearing at the Jackson RO, the veteran 
testified he experiences pain in his knee every day and that 
it is worse when the weather changes.  The veteran stated 
that his knee has given out on him on several occasions and 
that he experiences a numbing sensation in the knee.  The 
veteran also testified that his knee affects his job as a 
mechanic; the veteran reported that he suffered an injury at 
work last year when his knee gave way and he fell off a 
truck.  According to the veteran, his knee bothers him on 
stairs and when he sits or stands for long periods of time.  
The veteran stated at the hearing that he had been seen for 
his knee on one occasion by a family physician and that he 
would provide those records.  However, no private medical 
records were received.

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's postoperative residuals of internal derangement 
of the left knee have been shown to be manifested by 
well-healed surgical scar; some limitation of motion; and 
subjective complaints of joint instability and knee pain.  
The veteran advances on appeal that his post-operative left 
knee disability is productive of significant physical 
impairment and warrants a higher evaluation.

The veteran is clearly competent to report that his 
service-connected symptomatology has increased in severity.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  While the 
veteran is certainly capable of providing evidence of 
symptomatology, i.e. giving way of the knee, a lay person is 
not generally capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  See Stadin v. Brown, 8 Vet.App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet.App. 69, 74 (1995); Routen v. 
Brown, 10 Vet.App. 183 (1997).  The October 1996 VA 
examination of the left knee indicates that the veteran 
complained of knee instability, but the clinical evaluation 
does not show any instability of his left knee.  As noted 
above, the assignment of the next higher rating of 20 percent 
is dependent upon a showing of moderate recurrent subluxation 
or lateral instability.  Therefore, the Board concludes that 
the evidence is against the veteran's claim for an increased 
evaluation in excess of the current 10 percent evaluation for 
internal derangement of the left knee.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (1998).

The Board notes that according to Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), and a VA O.G.C. 23-97, the veteran is 
entitled to a separate rating under Diagnostic Codes 5003, 
5010, and 5260-5261 for his traumatic arthritis of the left 
knee.  In considering whether an evaluation is warranted 
under Diagnostic Codes 5260-5261, the Board notes that VA 
examination shows a range of motion of the left knee from 0 
degrees to 120 degrees with and without reports of pain as 
well as x-ray evidence of traumatic arthritis of the left 
knee.  As noted above, under Layno, the veteran is clearly 
competent to testify on matters on which he has personal 
knowledge, which include those that come to him through his 
senses, such as pain.  The veteran's testimony is assumed to 
be credible and establishes that he experiences pain in his 
left knee.  The x-ray evidence of arthritis and the clinical 
findings of some limitation of motion supports a finding that 
the veteran's left knee disability meets the criteria 
established for the assignment of a separate 10 percent 
rating under Code 5003.  

Moreover, under Lichtenfels, the x-ray evidence of moderate 
degenerative joint disease of the left knee along with the 
veteran's reports of pain and the examiner's notation that 
there was some limitation of motion, provide a basis for such 
separate 10 percent disability evaluation.  However, the 
Board finds that a rating higher than 10 percent on the basis 
of arthritis would not be appropriate because there is no 
competent evidence of limitation of knee extension to 15 
degrees or limitation of knee flexion to 30 degrees.  
Furthermore, an additional 10 percent rating is not warranted 
for the residual scar because it is shown to be well-healed 
and there is no evidence of tenderness.  Therefore, the Board 
finds that the veteran's left knee disability merits 
assignment of a separate evaluation not higher than 10 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260-5261 (1998). 



ORDER

An increased evaluation for perforation of the left eardrum 
is denied.  An evaluation for residuals of internal 
derangement of the left knee in excess of 10 percent under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998) is denied.  A separate 10 percent evaluation, but not 
in excess thereof, for the veteran's left knee disability 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5260-5261 (1998) is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


